Case 2:18-cv-06679-AB-JEM Document 31 Filed 05/21/19 Page1lof1 Page ID#:141

Peter K. Rosen, Esq.

JAMS

555 W. 5th Street, 32nd Floor
Los Angeles, CA 90012

tel: 213-620-1133

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CASE NUMBER

Joseph Knox-White
2:18-cv-06679-AB-JEM

Plaintiff(s)

 

Defendant(s).

 

 

Instructions: The mediator must file this Report within 5 days after the conclusion of a mediation
session even if the negotiations continue. If the case later settles with the assistance of the mediator,
the mediator must file a subsequent Report.

1. (_] A mediation was held on (date):

 

A mediation did not take place because the case settled before the session occurred.

2. The individual parties and their respective trial counsel, designated corporate representatives, and/or
representatives of the party's insurer:
L] Appeared as required by Civil L.R. 16-15.5(b).
[_] Did not appear as required by Civil L.R. 16-15.5(b).
L_] Plaintiff or plaintiff's representative failed to appear.
|] Defendant or defendant's representative failed to appear.
[-] Other:

Bu Did the case settle?
Yes, fully, on or before May, 17, 2019 (date).
L] Yes, partially, and further facilitated discussions are expected. (See No. 4 below.)
LI Yes, partially, and further facilitated discussions are not expected.
|] No, and further facilitated discussions are expected. (See No. 4 below.)

 

(_] No, and further facilitated discussions are not expected.

4, If further facilitated discussions are expected, by what date will you check in with the parties?

Dated: May 20, 2019 PL (|

Signature of Mediator

 

Peter K. Rosen

The Mediator must electronically file original document in CM/ Name of Mediat i
ECF using one of four choices under "Civil => Other Filings => me ar Me oF (print)
ADR/Mediation Documents => Mediation Report (ADR-3)."

 

 

ADR-03 (03/17) MEDIATION REPORT Page | of 1
